Citation Nr: 0906472	
Decision Date: 02/20/09    Archive Date: 02/27/09

DOCKET NO.  05-15 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension to 
include as secondary to service-connected post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for colitis.  

3.  Entitlement to service connection for unspecified skin 
rash.  

4.  Entitlement to service connection for urinary tract 
infection.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1968 to March 
1970.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Veteran testified at a hearing before the Board in 
August 2005.  This matter was remanded in February 2007.  A 
review of the record shows that the RO has complied with all 
remand instructions to the extent possible.  Stegall v. West, 
11 Vet. App. 268 (1998).  

The Veteran during his August 2005 Board hearing withdrew his 
service connection claims for hearing loss of the left ear, 
disorder associated with low sex drive, swelling of the right 
and left big toes, and left eye disorder.  Thus, these claims 
are no longer in appellate status.  


FINDINGS OF FACT

1.  The Veteran's hypertension is not proximately due to or 
the result of his service or a service-connected disability.  

2.  The Veteran is not shown to have colitis.  

3.  The Veteran is not shown to have unspecified skin rash.  

4.  The Veteran is not shown to have urinary tract infection.  


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2008).

2.  Colitis was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2008).

3.  Unspecified skin rash was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2008).

4.  Urinary tract infection was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Before addressing the merits of the Veteran's claim on 
appeal, the Board is required to ensure that VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159; Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The 
notification obligation in this case was accomplished by way 
of a letter from the RO to the Veteran dated in August 2004, 
prior to the initial adjudication of the claim.  
Additionally, in February 2007, the Veteran was provided with 
notice of the types of evidence necessary to establish a 
disability rating and the type of evidence necessary to 
establish an effective date.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Despite initial inadequate notice 
provided to the Veteran, the Board finds no prejudice to him 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  In any 
event, since the Board concludes below that the preponderance 
of the evidence is against entitlement to service connection, 
any questions as to the appropriate disability ratings and 
effective dates to be assigned are rendered moot.  Thus, VA 
has satisfied its duty to notify the appellant.

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The evidence of record contains the Veteran's service 
treatment records and post-service VA and private treatment 
records.  The evidence of record also contains a report of VA 
examination performed in June 2007.  The examination report 
obtained is fully adequate and contains sufficient 
information to decide the issues on appeal.  See Massey v. 
Brown, 7 Vet. App. 204 (1994).  The Veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and have not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced him in the adjudication of his 
appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  
Therefore, the Board finds that duty to notify and duty to 
assist have been satisfied and will proceed to the merits of 
the Veteran's appeal.  

Service Connection Criteria 

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  
Disability which is proximately due to or the result of a 
service-connected disease or injury shall also be service-
connected.  See 38 C.F.R. § 3.310.  Generally, service 
connection requires evidence of a current disability with a 
relationship or connection to an injury or disease or some 
other manifestation of the disability during service.  Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

A disorder may be service connected if the evidence of record 
reveals that the Veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  In addition, certain chronic 
diseases, including hypertension, may be presumed to have 
been incurred during service if they become disabling to a 
compensable degree within one year of separation from active 
duty.  38 C.F.R.  §§ 3.307, 3.309.  Disorders diagnosed more 
than one year after discharge may still be service connected 
if all the evidence, including pertinent service records, 
establishes that the disorder was incurred in service.  38 
C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

In the absence of proof of a present disability (and, if so, 
of a nexus between that disability and service), there can be 
no valid claim for service connection.  Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  This principle has been repeatedly 
reaffirmed by the Federal Circuit, which has stated that "a 
Veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
Veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Hypertension, to include as secondary to PTSD

Analysis

The Veteran has claimed entitlement to service connection for 
hypertension, as secondary to his service-connected PTSD.  
Service connection is in effect for PTSD, currently rated 50 
percent disabling effective August 2, 2004.

A service Report of Medical Examination for induction 
purposes dated in February 1968 reflects that the Veteran's 
blood pressure reading was 130/70.  A Report of Medical 
Examination for separation purposes dated in March 1970 
reflects that the Veteran's blood pressure reading was 
140/70.  A Report of Medical History dated in March 1970 for 
separation purposes reflects that the Veteran checked the 
"no" box for high or low blood pressure.  There are no 
other service treatment records related to hypertension.  

A VA Agent Orange Examination dated in September 2004 
reflects that the Veteran complained of hypertension since 
1990.  

The Veteran underwent a VA examination in June 2007.  He 
reported a diagnosis of hypertension since the mid-1970's.  
He stated that medication since the initial diagnosis has 
kept the hypertension under good control.  The examiner 
diagnosed hypertension.  The examiner opined that 
hypertension is not considered secondary to, or aggravated 
by, PTSD.  The examiner reasoned that hypertension long 
preceded the diagnosis of PTSD.  

Given the evidence of record, the Board finds that service 
connection for hypertension is not warranted on either a 
direct, secondary, or presumptive basis.  First, there is no 
indication of hypertension in service.  Second, the June 2007 
VA examiner specifically opined that the Veteran's 
hypertension is not related to his service-connected PTSD.  
Finally, there is no evidence of hypertension in service or 
within one year after service.  During the June 2007 VA 
examination, the Veteran reported that he was diagnosed with 
hypertension in the mid-1970's, over one year post service.  
There is no contrary medical evidence of record.  The Board 
has considered the Veteran's own lay statements to the effect 
that his hypertension is causally related to his active 
service; however, it is noted that there is no medical 
evidence of record to support such a theory and the Veteran 
has not been shown to have the medical expertise necessary to 
render such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  As there is no evidence that the Veteran's 
hypertension is either directly or secondarily related to 
service, his claim for service connection must be denied.  38 
U.S.C.A. § 5107(b).

Colitis

Analysis

A service Report of Medical Examination for separation 
purposes dated in March 1970 reflects that the Veteran's 
abdomen and viscera were clinically evaluated as normal.  A 
Report of Medical History for separation purposes dated in 
March 1970 reflects that the Veteran checked the "no" box 
for stomach, liver or intestinal trouble.  There are no other 
service treatment records related to colitis.  

Private medical records from Hilton Head Medical Center and 
Clinics dated in October 2002 reflect that the Veteran was 
diagnosed with acute active colitis with microscopic 
hemorrhage.  An April 2003 letter from Dr. L.D.B. reflects 
that the Veteran was in remission following a previous 
episode of ulcerative colitis.  

The Veteran underwent a VA examination in June 2007.  He 
reported infrequent constipation, which he minimized by 
additional dietary fiber.  He stated that he had very 
infrequent diarrhea.  The examiner noted that these symptoms 
are not consistent with the diagnosis of colitis.  Following 
physical examination, the examiner diagnosed no colitis.  

The Veteran's service treatment records contain no mention of 
findings relating to the disability at issue.  Moreover, 
based on the objective findings in the June 2007 VA 
examination, there is no current diagnosis of colitis.  The 
Veteran has otherwise not identified or submitted any medical 
evidence which reflects current colitis.  As such, in the 
absence of proof of a present disability, there can be no 
valid claim of service connection.  See Brammer, supra.  As 
there is no evidence of a current disability, it is 
unnecessary for the Board to reach the question of etiology 
of the claimed colitis.  

While acknowledging the Veteran's belief that colitis is due 
to service, it is well established that as a layperson, the 
Veteran is not considered capable of opining as to the nature 
or etiology of his disability.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

Unspecified Skin Rash

Service treatment records do not include any references to 
skin complaints or clinical findings related to skin disease 
or rash.  A service Report of Medical Examination for 
separation purposes dated in March 1970 reflects that the 
Veteran's skin and lymphatics were clinically evaluated as 
normal.  A Report of Medical History for separation purposes 
dated in March 1970 reflects that the Veteran checked the 
"no" box for skin diseases.  

The Veteran underwent a VA examination in June 2007.  He 
reported that, for several years, he had an intermittent rash 
on his forearm, occurring about once a year, sometime during 
the summer, lasting ten to fourteen days.  Following physical 
examination, the examiner diagnosed no current rash.  

The Veteran's service treatment records contain no mention of 
findings relating to the disability at issue.  Moreover, 
based on the objective findings in the June 2007 VA 
examination, there is no current diagnosis of unspecified 
skin rash.  The Veteran has otherwise not identified or 
submitted any medical evidence which reflects current 
unspecified skin rash.  As such, in the absence of proof of a 
present disability, there can be no valid claim of service 
connection.  See Brammer, supra.  As there is no evidence of 
a current disability, it is unnecessary for the Board to 
reach the question of etiology of the claimed unspecified 
skin rash.  

While acknowledging the Veteran's belief that unspecified 
skin rash is due to service, it is well established that as a 
layperson, the Veteran is not considered capable of opining 
as to the nature or etiology of his disability.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Urinary Tract Infection

Analysis

A service Report of Medical Examination dated in March 1970 
for separation purposes reflects that the Veteran's 
genitourinary system was clinically evaluated as normal.  A 
Report of Medical History dated in March 1970 for separation 
purposes reflects that the Veteran checked the "no" box for 
frequent or painful urination.  There are no other service 
treatment records related to urinary tract infection.  

Private medical records from Dr. S.M.S. dated in April 2000 
reflect that the Veteran was assessed with urinary irritative 
symptoms with unclear etiology.  

A VA Agent Orange Examination dated in September 2004 
reflects that the Veteran complained of urinary frequency.  

The Veteran underwent a VA examination in June 2007.  He 
reported that for several years he had nocturia two to three 
times a night with daytime urination approximately every two 
hours.  He denied any burning or other symptoms of urinary 
tract infection.  The examiner found no evidence of urinary 
tract infection and noted that a January 2007 urinalysis was 
also normal.  

Based on the June 2007 VA examination, there is no competent 
evidence of current urinary tract infection.  The Veteran has 
otherwise not identified or submitted any medical evidence 
which reflects a current urinary tract infection.  As such, 
in the absence of proof of a present disability, there can be 
no valid claim of service connection.  As there is no 
evidence of a current disability, it is unnecessary for the 
Board to reach the question of etiology of the claimed 
urinary tract infection.  See Brammer, supra.


ORDER

Service connection for hypertension, to include as secondary 
to service-connected PTSD, is not warranted.

Service connection for colitis is not warranted.  

Service connection for unspecified skin rash is not 
warranted.  

Service connection for urinary tract infection is not 
warranted.  

The appeal is denied as to all issues.  



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


